               Case 3:19-cr-03991-JLS Document 34 Filed 05/29/20 PageID.79 Page 1 of 5
                                             I
AO 245B (CASD Rev. 1/19) Judgmen~ in a Criminal Case


                                          UNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF CALIFORNIA
               UNITED STA TES OF AMERICA                                 JUDGMENT IN A CRIMINAL CASE
                                     V.                                  (For Offenses Committed On or After November 1, 1987)
               CLAUDIA GABRIELA FRIAS (1)
                                                                            Case Number:        3:19-CR-03991-JLS

                                                                         John Francis Kelly
                                                                         Defendant's Attorney
USM Number                           87396-298
• -
THE DEFENDANT:
1Z1    pleaded guilty to count(s)           1 of the Information

 D     was found guilty on count(s)
       after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):


Title and Section/ Nature of Offeqse                                                                                       Count
21 USC 952, 960 - Importation of Heroin (Felony)                                                                               1




      The defendant is sentenced as provided in pages 2 through
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
                                                                          - - -5- - - of this judgment.
 D     The defendant has been found not guilty on count(s)

 0     Count(s)                                                     is         dismissed on the motion of the United States.

 IZ!   Assessment: $100 .00 waived


 D     JVTA Assessment*:$

        *Justice for Victims of Trafficking .(\.ct of 2015, Pub. L. No. 114-22.
 IZI   No fine                       •    Forfeiture pursuant to order filed                                       , included herein.
       IT IS ORDERED that the detkndant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant'$ economic circumstances.




                                                                         HON. JANIS L. SAMMARTINO
                                                                         UNITED STATES DISTRICT JUDGE
                                                                (
                                                                ~
           Case 3:19-cr-03991-JLS Document 34 Filed 05/29/20 PageID.80 Page 2 of 5
                                   '1




AO 245B (CASO Rev. 1/19) Judgqent in a Criminal Case

DEFENDANT:                CLAUDIA GABRlELA FRIAS (1)                                               Judgment - Page 2 of 5
CASE NUMBER:              3:19-CR-0$991-JLS

                                                        IMPRISONMENT
 The defendant is hereby committe4 to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 13 months and 1 day              '




 •                                      '
       Sentence imposed pursuatjt to Title 8 USC Section 1326(b).
 jgJ   The court makes the folloting recommendations to the Bureau of Prisons:
          1. Central District of palifornia to facilitate family visits




 •     The defendant is remande1 to the custody of the United States Marshal.

 D     The defendant must surren er to the United States Marshal for this district:
       •    at                                       A.M.      on
       •    as notified by the Uni d States Marshal.

       The defendant must surren er for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the Unit d States Marshal.
       •     as notified by the Prob tion or Pretrial Services Office.

                                                            RETURN

 I have executed this judgment as follows:
                                            II


       Defendant delivered on                                            to

 at ~ - - - - - - - - - - - - , with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                            ~y                DEPUTY UNITED STATES MARSHAL
                                                 I




                                                                                                    3: l 9-CR-03991-JLS
                                         !
                                         I
                Case 3:19-cr-03991-JLS
                                  I    Document 34 Filed 05/29/20 PageID.81 Page 3 of 5
                                         I
                                         I
     AO 245B (CASD Rev. 1/19) Judg1ent in a Criminal Case

     DEFENDANT:              CLAUDI GABRIELA FRIAS (I)                                                   Judgment - Page 3 of 5
     CASE NUMBER:            3:19-CR-0 991-JLS
                                             I



                                                      SUPERVISED RELEASE
Upon release from imprisonment, the qefendant will be on supervised release for a term of:
3 years

                                                     MANDATORY CONDITIONS
I. The defendant must not commit anc>ther federal, state or local crime.
2. The defendant must not unlawfully tpossess a controlled substance.
3. The defendant must not illegally po~sess a controlled substance. The defendant must refrain from any unlawful use of a
   controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
   two periodic drug tests thereafter as,determined by the court. Testing requirements will not exceed submission of more
   than 4 drug tests per month during the
                                        I
                                           term of supervision, unless otherwise ordered by the court.
           • The above drug testing condlition is suspended, based on the court's determination that the defendant poses a low
              risk of future substance abu$e. (check if applicable)
4.    • The defendant must make restitut(on in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
      a sentence of restitution. (check if a~plicable)
5.    ~The defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.    • The defendant must comply with fhe requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
   20901, et seq.) as directed by the prqbation officer, the Bureau of Prisons, or any state sex offender registration agency in
   the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. ( check if
   applicable)
7.    •
      The defendant must participate in an approved program for domestic violence. (check if applicable)
                                                 1

                                                 '


The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                          3: 19-CR-03991-JLS
               Case 3:19-cr-03991-JLS Document 34 Filed 05/29/20 PageID.82 Page 4 of 5
                                         I
 AO 245B (CASO Rev. 1/19) Judgnnent in a Criminal Case

 DEFENDANT:                  CLAUDIA GABRIELA FRIAS (1)                                                              Judgment - Page 4 of 5
 CASE NUMBER:                3: l 9-CR-0$991-JLS

                                      STA.NDARD CONDITIONS OF SUPERVISION
                                          !

As part of the defendant's supervised ,release, the defendant must comply with the following standard conditions of
supervision. These conditions are im)Posed because they establish the basic expectations for the defendant's behavior
while on supervision and identify the ~inimum tools needed by probation officers to keep infonned, report to the
court about, and bring about improvements in the defendant's conduct and condition.

I . The defendant must report to the prob~tion office in the federal judicial district where they are authorized to reside within 72
    hours of their release from imprisonm¢nt, unless the probation officer instructs the defendant to report to a different probation
    office or within a different time frame;

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
   about how and when the defendant m4st report to the probation officer, and the defendant must report to the probation officer
   as instructed.

3. The defendant must not knowingly lea1/e the federal judicial district where the defendant is authorized to reside without first
   getting permission from the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place app1;oved by the probation officer. If the defendant plans to change where they live or
   anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
   probation officer at least 10 days befor, the change. If notifying the probation officer in advance is not possible due to
   unanticipated circumstances, the defen<llant must notify the probation officer within 72 hours of becoming aware of a change or
   expected change.                        '

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
   permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
   view.

7. The defendant must work full time (at l!!ast 30 hours per week) at a lawful type of employment, unless the probation officer
   excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
   time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
   defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
   probation officer at least IO days before. the change. If notifying the probation officer at least 10 days in advance is not possible
   due to unanticipated circumstances, the pefendant must notify the probation officer within 72 hours of becoming aware of a
   change or expected change.

8. The defendant must not communicate ot interact with someone they know is engaged in criminal activity. If the defendant
   knows someone has been convicted of ai, felony, they must not knowingly communicate or interact with that person without
   first getting the pennission of the proba~on officer.

9. If the defendant is arrested or questioneq by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

I 0. The defendant must not own, possess, ort have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
     anything that was designed, or was modjfied for, the specific purpose of causing bodily injury or death to another person such
     as nunchakus or tasers).

11. The defendant must not act or make any µgreement with a law enforcement agency to act as a confidential human source or
    informant without first getting the permission of the court.
                                              I
12. If the probation officer determines the d*endant poses a risk to another person (including an organization), the probation
                                              1




    officer may require the defendant to noti the person about the risk and the defendant must comply with that instruction.
    The probation officer may contact the pe son and confirm that the defendant notified the person about the risk.
                                             I
13. The defendant must follow the instructiofs of the probation officer related to the conditions of supervision.
                                                  I


                                                  II


                                                                                                                     3: 19-CR-03991-JLS
                                                   1,
            Case 3:19-cr-03991-JLS Document 34 Filed 05/29/20 PageID.83 Page 5 of 5
                                  I
AO 245B (CASO Rev. 1/19) Jud          ent in a Criminal Case

DEFENDANT:              CLAUD I GABRIELA FRIAS (I)                                             Judgment - Page 5 of 5
CASE NUMBER:            3: 19-CR-0 991-JLS
                                  I
                                      I


                                 SfECIAL CONDITIONS OF SUPERVISION

     1. Be monitored for a pericjd of 6 months, with location monitoring technology at the discretion of the
        probation officer. The off~nder must abide by all technology requirements and must pay all or part of the
        costs of participation in tfe location monitoring program, as directed by the court and/or the probation
        officer. In addition to o~her court-imposed conditions of release, the offender's movement in the
        community must be restrifted as specified below:
                                          I


        You are restricted to yout residence at all times except for employment; education; religious services;
        medical, substance abuse~ or mental health treatment; attorney visits; court appearances; court-ordered
        obligations; or other activfies as preapproved by the probation officer (Home Detention).
                                              1,




     2. Participate in a cognitive b~havioral treatment program as directed by the probation officer, and if deemed
        necessary by the probati9n officer. Such program may include group session led by a counselor, or
        participation in a program fdministered by the probation officer. May be required to contribute to the costs
        of services rendered in an fmount to be determined by the probation officer, based on ability to pay.
                                                   I,




     3. Not enter or reside in the ~epublic of Mexico without permission of the court or probation officer, and
        comply with both United *ates and Mexican immigration law requirements.

     4. Report all vehicles owned ?r operated, or in which you have an interest, to the probation officer.
                                                        I

     5. Submit your person, propetty, house, residence, vehicle, papers, computers (as defined in 18
        U.S.C. § 1030(e)(l)), othetj electronic communications or data storage devices or media, or office, to a
        search conducted by a Uni*d States probation officer. Failure to submit to a search may be grounds for
        revocation of release. The 1ffender must warn any other occupants that the premises may be subject to
        searches pursuant to this cfdition.

         An officer may conduct a ~'earch pursuant to this condition only when reasonable suspicion exists that
         the offender has violated a ondition of his supervision and that the areas to be searched contain evidence
         of this violation. Any searc must be conducted at a reasonable time and in a reasonable manner.

     6. Participate in a program o~ drug or alcohol abuse treatment, including drug testing and counseling, as
        directed by the probation ~fficer. Allow for reciprocal release of information between the probation
        officer and the treatment prpvider. May be required to contribute to the costs of services rendered in an
        amount to be determined b~ the probation officer, based on ability to pay.
                                                            I\

II




                                                                                               3: 19-CR-03991-JLS
